Citation Nr: 1550310	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for Alzheimer's disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for a disability manifested by memory loss (other than Alzheimer's disease), to include as due to herbicide exposure. 

5.  Entitlement to service connection for a disability manifested by dizziness, to include as due to herbicide exposure.

6.  Entitlement to service connection for a brain tumor, to include a due to herbicide exposure.

7.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

8.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

9.   Entitlement to service connection for headaches, to include as due to herbicide exposure.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1944 to August 1966 and from August 1970 to February 1972, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Infantryman Badge

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not currently have chloracne.
 
2. The Veteran does not currently have Parkinson's disease.
 
3. The Veteran does not currently have Alzheimer's disease. 
 
4. The Veteran does not currently have a disability manifested by memory loss (other than Alzheimer's disease).

5.  The Veteran does not currently have a disability manifested by dizziness. 

6.  The Veteran does not currently have a brain tumor.

7.  The Veteran's skin cancer did not have its onset in active service, and is not otherwise related to service. 

8.  The Veteran's colon cancer did not have its onset in active service, and is not otherwise related to service. 

9.  The Veteran's headaches did not have its onset in active service, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 
 
2.  Parkinson's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 
 
3.  Alzheimer's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  § 3.303 (2015).

4.  A disability manifested by memory loss (other than Alzheimer's disease) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  A disability manifested by dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

6.  A brain tumor was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

7.  Skin cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

8.  Colon cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

9.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.  § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. This letter also provided notice of how VA assigns disability ratings and of how effective dates are established. 

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA and private treatment records.  

The Veteran in this case does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, that he should have been afforded additional VA examinations in support of this appeal.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (The Veterans Claims Assistance Act (VCAA) notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

LAW AND ANALYSIS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  Recently, 38 C.F.R. § 3.307  was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service personnel records demonstrate that he served within the borders of Vietnam from September 1970 to September 1971.  He is therefore presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

Chloracne, Parkinson's disease, Alzheimer's disease, Memory Loss, Dizziness and Brain Tumor

The Veteran asserts that he has chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor and disabilities manifested by memory loss (other than Alzheimer's disease) and dizziness, that are related to his service. 

The Veteran's service treatment records do not show any treatment or diagnoses of chloracne, Parkinson's disease, Alzheimer's disease, brain tumor, memory loss or dizziness.  

Similarly, since filing his claims for service connection, no medical professional has diagnosed the Veteran with chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor, or disabilities manifested by memory loss or dizziness.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
 
To the extent that the Veteran complains of memory loss and dizziness, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims. 

While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor or disabilities manifested by memory loss and dizziness.

However, in any event, even if the Board assumes (arguendo) that the Veteran does have currently diagnosed chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor, and disabilities manifested by memory loss and dizziness, there is no opinion relating any of these disabilities to the Veteran's service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of currently diagnosed chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor, and disabilities manifested by memory loss and dizziness, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for chloracne, Parkinson's disease, Alzheimer's disease, a brain tumor, and disabilities manifested by memory loss and dizziness, and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Skin Cancer, Colon Cancer, Headaches

The service treatment records do not reflect any findings or complaints relating to the skin, colon or any reports of headaches.  

Post-service records first show that the Veteran was diagnosed with skin cancer in 2002, more than 30 years after his discharge from his second period of active service.  Private treatment records document the Veteran' s report of having been diagnosed with colon cancer in 1990, more than 12 years following  service discharge.   Moreover, a private treatment record dated in 2014 documents a diagnosis of headaches, more than 42 years following service.  

Initially, the Board notes that skin cancer, colon cancer and headaches are not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307(a)(6).

To the extent the Veteran contends he received treatment for skin cancer and for colon cancer and that he has headaches, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of the skin cancer, colon cancer and headaches.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, there were no complaints or treatment for a skin condition, colon condition or headaches in active service and there is no evidence that skin cancer or colon cancer was shown within a year of discharge from active service.  Nor has any medical professional attributed the Veteran's skin cancer, colon cancer or headaches to active service.  This is highly probative evidence against finding a nexus between any of these disorders and service. 

A preponderance of the evidence is therefore against a finding that the Veteran's skin cancer, colon cancer and headaches had its onset during service.  The reasonable doubt doctrine is not for application.  Thus, service connection for skin cancer, colon cancer and headaches is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for chloracne, to include as due to herbicide exposure, is denied.

Service connection for Parkinson's disease, to include as due to herbicide exposure, is denied.

Service connection for Alzheimer's disease, to include as due to herbicide exposure, is denied.

Service connection for a disability manifested by memory loss (other than Alzheimer's disease), to include as due herbicide exposure, is denied.

Service connection for a disability manifested by dizziness, to include as due to herbicide exposure, is denied.

Service connection for a brain tumor, to include as due to herbicide exposure, is denied.

Service connection for skin cancer, to include as due to herbicide exposure, is denied.

Service connection for colon cancer, to include as due to herbicide exposure, is denied.

Service connection for headaches, to include as due to herbicide exposure, is denied.
 

REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  He has reported difficulty sleeping due to dreams about Vietnam.  

The Board observes that the Veteran's combat stressors in service are conceded as he earned a Combat Infantryman Badge.

The Veteran was afforded a VA examination in April 2014 by a VA psychologist who determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD or any other mental health diagnosis.  However, the VA examiner did not provide a rationale as to why the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  In light of the foregoing, the Board finds that further VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the diagnostic criteria for PTSD are satisfied.  A copy of the Veteran's claims file must be made available to the examiner designated to examine him.  The AOJ must advise the examiner that the Veteran served in combat and that combat stressors are conceded. The examination report must clearly reflect whether a review of the claims folder was performed. Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the Veteran's documented medical history and assertions. Following examination, the examiner must respond to the following questions:

a) Is it at least as likely as not that the Veteran has PTSD related to service?  Please explain in detail why or why not.

 b) If a diagnosis of PTSD cannot be confirmed, is it at least as likely as not that any other diagnosed psychiatric disorder is related to the appellant's active duty service?  Please explain in detail why or why not. 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


